                 Case 21-50205-KBO   Doc 6-1   Filed 04/22/21   Page 1 of 3




                             EXHIBIT 1 TO ORDER




DOCS_DE:233938.1 57095/002
                     Case 21-50205-KBO                     Doc 6-1          Filed 04/22/21              Page 2 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

 In re:                                                                                  Chapter 7

 BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                                  Case No. 19-12153 (KBO)

                                         Debtors.                                        (Jointly Administered)

 GEORGE L. MILLER, in his capacity as Chapter 7
 Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
 et al.,

                                        Plaintiff,
                                                                                         Adv. Pro. No. 21-50205 (KBO)
 vs.
 CANADIAN NATIONAL RAILWAY COMPANY,

                                        Defendant.

 SECOND STIPULATION FOR FURTHER EXTENSION OF TIME FOR DEFENDANT
     TO ANSWER, MOVE OR OTHERWISE RESPOND TO THE COMPLAINT

                      Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant

Canadian National Railway Company (the “Defendant,” and together with Plaintiff, the

“Parties”), enter into this Second Stipulation for Extension of Time for the Defendant to Answer,

Move or Otherwise Respond to the Complaint (the “Stipulation”) and hereby stipulate and agree

as follows:

           1.         Except as provided in paragraph 2 below, the Parties agree and stipulate that the

time within which the Defendant may answer, move, or otherwise plead in response to the

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Bayou Steel BD
Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware limited liability company (1222),
and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:233451.2 57095/002
                 Case 21-50205-KBO         Doc 6-1     Filed 04/22/21      Page 3 of 3




Complaint [D.I. 1] in the above-captioned adversary proceeding is hereby extended to and

including May 21, 2021.

        2.       The Defendant agrees that process and service of process are proper and sufficient

in this case and waives any defenses under Fed. R. Civ. P. 12(b) (4) and (5), made applicable in

this adversary proceeding by Fed. R. Bankr. P. 7012(b).

        3.       Except as specifically set forth herein, all rights, claims and defenses of the Parties

are fully preserved.

Dated: April 21, 2021                        PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Peter J.Keane
                                              Bradford J. Sandler (DE Bar No. 4142)
                                              Andrew W. Caine (CA Bar No. 110345)
                                              Peter J. Keane (DE Bar No. 5503)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, Delaware 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: bsandler@pszjlaw.com
                                                        acaine@pszjlaw.com
                                                        pkeane@pszjlaw.com

                                             Counsel to Plaintiff, George L. Miller, Chapter 7
                                             Trustee for the Estates of Bayou Steel BD Holdings
                                             L.L.C., et al.

                                             and

                                             FLETCHER & SIPPEL LLC

                                             /s/ Michael J. Barron, Jr.
                                             Michael J. Barron, Jr., Esq.
                                             29 North Wacker Dr, Suite 800
                                             Chicago, IL 60606-3208
                                             (312) 252-1500 (Main)
                                             (312) 252-2400 (Fax)
                                             Email: MBarron@fletcher-sippel.com

                                             Counsel to Defendant


DOCS_DE:233451.2 57095/002                         2
